DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-21, drawn to a system for use as a surgical drain, classified in A61M27/00.
II. Claim 22, 30-31, drawn to a method of draining a body cavity, classified in A61M25/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially and different process such as one where the drain is disposed in a wound for negative pressure wound therapy.
UPON ELECTION OF Group I, This application contains claims directed to the following patentably distinct species: 
Species A, claim 6, directed to the wall structure being the diameter varying element
Species B, claim 7, directed to the core being the diameter varying element. 
UPON ELECTION OF Group I, This application contains claims directed to the following patentably distinct species: 
Species C, claim 8, directed a wire being the diameter varying element
Species D, claim 9-11, directed to a balloon being the diameter varying element. 
Species E, claim 12, directed to a central spline being the diameter varying element.
UPON ELECTION OF SPECIES D, This application contains claims directed to the following patentably distinct species: 
Species F, claim 10, directed a spiral balloon.
Species G, claim 11, directed to a linear balloon.
UPON ELECTION OF Group I, This application contains claims directed to the following patentably distinct species: 
Species H, claim 14, wherein the tubular structure is secured to the distal end of the elongated structure.
Species I, claim 15, wherein the tubular structure is secured to the distal end of the elongated structure
UPON ELECTION OF Group II, This application contains claims directed to the following patentably distinct species: 
Species J, claim 30, wherein the tubular structure is secured to the distal end of the elongated structure.
Species K, claim 31, wherein the tubular structure is secured to the distal end of the elongated structure
The species are independent or distinct because the species are mutually exclusive.  The claims only call for one diameter varying element and species A and B are directed to different diameter varying elements. The wall and core being used as a diameter varying element are naturally mutually exclusive as the wall and core are disposed at different locations. In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because the species are mutually exclusive.  The claims only call for one diameter varying element and species C, D and E are directed to different diameter varying elements. The wire, spline and balloon are different parts being used as a diameter varying element and are naturally mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because the species are mutually exclusive.  The claims only call for one balloon and species F and G are directed to different types of balloons. The balloon configuration being used as a diameter varying element are naturally mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because the species are mutually exclusive.  The way tubular structure and elongated structure are secured is mutually exclusive. Species H and I, and J and K are directed to different attachment combinations of the tubular structure and elongated structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  -A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The search query for the above would be different since each embodiment has a feature that is different from the other embodiment. This requires different search queries and different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781